Citation Nr: 1809431	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-02 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February1969, to include service in the Republic of Vietnam.  He is the recipient of the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In December 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open for 90 days so that the Veteran could procure and submit additional evidence in support of the claim and, thereafter, in July 2017, granted an additional 30 day extension; however, no additional evidence has been received to date.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contended that he had bilateral hearing loss as a result of an in-service injury.  Specifically, at the December 2016 Board hearing, the Veteran reported that, while in service during combat, he was wounded by an explosion that caused numerous injuries, including acoustic trauma.  He further reported that he was subsequently seen at the hospital, and was found to have blood clots in both of ears.  The Veteran indicated that he has had hearing loss since service and had been using hearing aids for approximately 10-12 years.  In this regard, the Veteran's DD Form 214 shows that his primary military occupational specialty was Light Weapons Infantryman, reflecting potential noise exposure during service.  Such record further shows that the Veteran is a recipient of a Purple Heart as a result of receiving a grenade fragment in the eye and, although not specifically documented in his military personnel records, his account of immediate proximity to, and injury from, an enemy explosion while in combat in Vietnam is credible as such is consistent with the circumstances of his combat service.  38 U.S.C. § 1154(b).  

Service treatment records (STRs) indicate that, upon entrance to service in January 1967, examination revealed that the Veteran's ears and drums were normal.  On audiology testing, auditory thresholds findings, in decibels, were as follows (such is unclear and difficult to interpret): 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
5
5
5
X
5






However, because it is unclear whether the service department used American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units between January 1, 1967 and December 31, 1970, the Board will consider such findings under both ASA and ISO-ANSI standards and rely on the unit measurements most favorable to the Veteran.  As such, the conversion to ISO units is below:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
X
10
LEFT
20
15
15
X
10






During the Veteran's  November 1968 discharge examination, the examiner evaluated his ears and drums as normal.  On audiology testing, the report revealed auditory  thresholds findings, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
X
20
LEFT
0
10
10
X
20






The conversion to ISO units is below:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
X
25
LEFT
15
20
20
X
25






Additionally, a June 1969 audiometric examination report revealed auditory  thresholds findings, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
X
20
LEFT
15
5
0
X
15






The conversion to ISO units is below:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
X
25
LEFT
30
15
10
X
20




Furthermore, during a June 1970 temporary disability retired list examination, the examiner evaluated the Veteran's ears and drums as normal.  On audiology testing, the report revealed auditory thresholds findings, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
X
0
LEFT
20
20
25
X
0






The conversion to ISO units is below:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
X
5
LEFT
35
30
35
X
5






A February 1988 VA treatment record, at which time the Veteran was being worked up for Meniere's disease, reflects an audiogram that shows the following auditory thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
25
45
LEFT
15
10
20
15
25




 

In March 2011, the Veteran underwent a VA audiological examination.  At such time, the examiner diagnosed bilateral mild to severe sensorineural hearing loss for VA purposes under  38 C.F.R. § 3.385, but found that it was not related to military noise exposure.  As rationale for the opinion, the examiner noted that the January 1967, November 1968, and June 1970 audiograms showed normal hearing in both of the Veteran's ears.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Here, such rationale did not consider a line of research conducted by Dr. Sharon G. Kujawa, which establishes the possibility of delayed-onset hearing loss.  Specifically, such indicates, for instance, that "[a]coustic overexposure can cause a permanent loss of auditory nerve fibers without destroying cochlear sensory cells, despite complete recovery of cochlear thresholds (Kujawa and Liberman 2009), as measured by gross neural potentials such as the auditory brainstem response (ABR)." (From the abstract for Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, J. Neurophysiol.110, 577-586).  Furthermore, the examiner did not consider the Veteran's military occupational specialty of Light Weapons Infantryman or his lay statements in reference to his in-service explosion injury while in combat, and the impact such had on his diagnosed bilateral hearing loss.  Thus, the Board finds that an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's March 2011 audiological examination for an addendum opinion as to the etiology of the Veteran's bilateral hearing loss.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  If the March 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  

Following a review of all the relevant evidence, to include the aforementioned in-service audiograms as converted to ISO-ANSI, the examiner is requested to address the following inquiries:

(A) Offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diagnosed bilateral hearing loss is related to his military service, to include his acknowledged in-service noise exposure as a Light Weapons Infantryman or any incident of his combat service, to include the explosion and resulting blood clots in his ears.  

In offering such opinion, the examiner should accept as true the Veteran's in-service noise exposure and the explosion as such are consistent with the circumstances of his documented combat service.  Additionally, the examiner should consider the line of research conducted by Dr. Sharon G. Kujawa (as noted above) regarding delayed onset hearing loss.

The examiner is advised that the opinion provided must not be based solely on the lack of any evidence of hearing loss in the Veteran's STRs.  

(B)  Did the Veteran's bilateral hearing loss manifest within one year of his service discharge in February 1969, i.e., by February 1970.  If so, please describe the manifestations. 

In offering the foregoing opinion, the examiner should consider the lay statements of record regarding the onset and continuity of symptomatology referable to the Veteran's bilateral hearing loss.  

The examiner's report must include a complete rationale for all opinions expressed. 

2.  After completing the above, and any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

